           Case 1:20-cv-03607-UA Document 4 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALHOUSSEIN DIOMANDE,
                                Plaintiff,
                                                                   20-CV-3607 (CM)
                    -against-
                                                                 TRANSFER ORDER
JOHN DOE #1,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Alhoussein Diomande, currently incarcerated in the Franklin Correctional

Facility, brings this pro se action under 42 U.S.C. § 1983, alleging that while he was detained in

the Brooklyn Detention Complex, an unknown correction officer violated his rights. For the

following reasons, this action is transferred to the United States District Court for the Eastern

District of New York.

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Under § 1391(c), a “natural person” resides in the district where the person

is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial district

where it is subject to personal jurisdiction with respect to the civil action in question. See 28

U.S.C. § 1391(c)(1), (2).

       Plaintiff alleges that he was attacked from behind and rendered unconscious. As a result

of the attack, he received sutures under his chin and on the left and right occipital regions of his

head. He suffered a concussion, neck pain, headaches, blurred vision in his right eye, and nerve
            Case 1:20-cv-03607-UA Document 4 Filed 05/12/20 Page 2 of 2



damage. Because Plaintiff does not allege that Defendant resides in this district or that a

substantial part of the events or omissions giving rise to his claim arose in this district, venue is

not proper in this Court under § 1391(b)(1), (2). Plaintiff’s claims arose in Brooklyn, New York,

which is in the Eastern District. See 28 U.S.C. § 112(c). Accordingly, venue lies in the Eastern

District of New York, 28 U.S.C. § 1391(b)(2), and this action is transferred to the United States

District Court for the Eastern District of New York, 28 U.S.C. § 1406(a).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of New York. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     May 12, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
